DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 02/26/2021 has been entered and made of record.

Response to Arguments

Claim Rejection - 35 USC § 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-20, the applicant(s) argue that Reiter and Soper do not disclose:
“…matching the intra-operative 3D image with at least a portion of a pre-operative 3D model …” [Remarks: page 1, para. 4]

Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1-20, Examiner contends that Reiter and Soper do disclose:
1.	“…matching the intra-operative 3D image with at least a portion of a pre-operative 3D model…”, Reiter teaches a system that compares pre-operative images with intra-(Reiter: claim 7, fig. 4B, para. 0034)

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiter et al. (US 20140336461 – already of record).

	Regarding claim 1, Reiter teaches (Currently Amended) a method of imaging (Reiter: i.e. target area at the surgical scene 20, intras-abdominal and intrathoracic operations – fig. 1, paras. 0043, 0047, 0069) within a body of a patient (Reiter: i.e. imaging a patient – fig. 1, title), the method comprising: 

	analyzing (Reiter: i.e. IR camera uses the projected IR pattern to reconstruct the scene in 3D, in real-time, identify which particular pixel(s) imaged a 3D location, thereby allowing for the 3D image to be combined with the 2D image – para. 0043) a first image (Reiter: i.e. first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – paras. 0043, 0069) including 

	reflected (Reiter: i.e. optical channel receives all light from the scene, and a bandpass filter sends the white-light to a standard color camera and the IR light to an IR camera, first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – paras. 0043, 0069) IR light (Reiter: i.e. IR laser, IR light channel, light source 600, infrared IR light – fig. 1, paras. 0043, 0069) captured by 

	an IR camera (Reiter: i.e. IR camera, first camera 300, pattern camera – fig. 1, paras. 0043, 0069) associated with an endoscope (Reiter: i.e. endoscopes – para. 0048); 

	analyzing (Reiter: i.e. IR camera uses the projected IR pattern to reconstruct the scene in 3D, in real-time, identify which particular pixel(s) imaged a 3D location, thereby allowing for the 3D image to be combined with the 2D image – para. 0043) a second image (Reiter: i.e. first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – para. 0069) including 

	reflected optical light (Reiter: i.e. optical channel receives all light from the scene, and a bandpass filter sends the white-light to a standard color camera and the IR light to an IR camera, first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively)  – paras. 0043, 0069) captured by 

	an optical light camera (Reiter: i.e. standard color camera, camera, second camera 400, white light camera, first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – fig. 1, paras. 0043, 0069) associated with the endoscope (Reiter: fig. 1); 
	
	associating the first image with the second image (Reiter: i.e. 3D reconstruction, system can identify which particular pixel(s) imaged a 3D location, thereby allowing for the 3D image to be combined with the 2D image – fig. 9, paras. 0039, 0043); and 

	generating an intra-operative 3D image (Reiter: i.e. 3D reconstruction – fig. 9, paras. 0039, 0043, 0101) based on the association of the first image with the second image (Reiter: i.e. IR camera uses the projected IR pattern to reconstruct the scene in 3D, in real-time – para. 0043); and 

	matching the intra-operative 3D image with at least a portion of a pre-operative 3D model (Reiter: system compares pre-operative images with intra-operative images, reconstruct the object densely in 3D, claim 7 – fig. 4B, para. 0034).  

	Regarding claim 2, Reiter teaches (Previously Presented) the method according to claim 1, wherein associating the first image and the second image includes 
	mapping the first image to the second image (Reiter: i.e. mapping of the geometry, 2D texture map, colorized 3D point cloud – fig. 6, paras. 0036, 0043) by 

	translating points of the first image to corresponding points of the second image (Reiter: i.e. traingulation – paras. 0043, 0072).  

	Regarding claim 3, Reiter teaches (Previously Presented) the method according to claim 1, further comprising 
	projecting a plurality of IR light beams (Reiter: i.e. IR light, IR pattern, diffract the IR light into a known pattern 500’ – fig. 1, paras. 0043, 0069) toward at least one anatomical feature of the patient (Reiter: i.e. a target area at the surgical scene 20, heart, stomach, brain, gallbladder, appendix, ovaries – figs. 1, 4A, 4B, 9, paras. 0053, 0069).  

	Regarding claim 4, Reiter teaches (Previously Presented) the method according to claim 3, wherein the plurality of IR light beams are projected toward the at least one anatomical feature in 
	spaced relation relative to one another (Reiter: i.e. light pattern, pattern of light into a scene, projected pattern, IR pattern from a laser point source – paras. 0040, 0043).  

(Previously Presented) the method according to claim 1, further comprising 
	determining a plurality of 3D coordinates (Reiter: i.e. 3D information in the scene densely using triangulation techniques, 3D scene point, real-time 3D measurements of individual points in the scene 20 – paras. 0072, 0074) based on the first image (Reiter: i.e. positions and orientations of all cameras and light projectors, it is possible to reconstruct the 3D information in the scene densely using triangulation techniques – para. 0072).  

	Regarding claim 7, Reiter teaches (Currently Amended) the method according to claim 6, wherein the generating the intra-operative 3D image is further based on 
	the plurality of 3D coordinates (Reiter: i.e. identify which particular pixel(s) imaged a 3D location, thereby allowing for the 3D image to be combined with the 2D image – para. 0043).  

	Regarding claim 8, Reiter teaches (Previously Presented) the method according to claim 1, further comprising 
	displaying the intra-operative 3D image (Reiter: i.e. display, user interface 700 for displaying 3D images – paras. 0064, 0069 on a display (Reiter: i.e. display, user interface 700 for displaying 3D images – paras. 0064, 0069).

Regarding claim 9 , Reiter teaches (Currently Amended) a system for imaging within a body (Reiter: i.e. target area at the surgical scene 20, intras-abdominal and intrathoracic operations – fig. 1, paras. 0043, 0047, 0069) of a patient (Reiter: i.e. imaging a patient – fig. 1, title), the system comprising 
an endoscope (Reiter: i.e. endoscopes – para. 0048) comprising: 

an infrared (IR) light source (Reiter: i.e. IR laser, IR light channel, light source 600, infrared IR light – fig. 1, paras. 0043, 0069) configured to 

project a plurality of IR light beams (Reiter: i.e. IR light, IR pattern, diffract the IR light into a known pattern 500’ – fig. 1, paras. 0043, 0069) onto at least one anatomical feature (Reiter: i.e. a target area at the surgical scene 20, heart, stomach, brain, gallbladder, appendix, ovaries – figs. 1, 4A, 4B, 9, paras. 0053, 0069); 

an IR camera (Reiter: i.e. IR camera, first camera 300, pattern camera – fig. 1, paras. 0043, 0069) configured to 

capture a first image (Reiter: i.e. first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – paras. 0043, 0069), the first image including

a reflection of the plurality of IR light beams (Reiter: i.e. first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – paras. 0043, 0069); 

an optical light source (Reiter: i.e. optical channel, optical channel projects an IR pattern which is obtained from a laser point source dispersed from a special optical grating, and other optical channel receives all light from the scene, and a bandpass filter sends the white-light to a standard color camera and the IR light to an IR camera – paras. 0043, 0069) configured to 

project optical light (Reiter: i.e. optical channel, One optical channel projects an IR pattern which is obtained from a laser point source dispersed from a special optical grating – fig. 1, paras. 0043, 0069) onto the at least one anatomical feature; and 

an optical camera (Reiter: i.e. standard color camera, camera, second camera 400, white light camera, first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – fig. 1, paras. 0043, 0069) configured to

capture a second image (Reiter: i.e. first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – paras. 0043, 0069), 

the second image including the at least one anatomical feature illuminated by the optical light source (Reiter: i.e. first camera 300 for capturing the patterned invisible or undetected light, and second camera 400 for capturing the visible light (e.g., IR and white light color cameras, respectively) – fig. 1, paras. 0043, 0069); and 

a computing device (Reiter: i.e. user interface 700 which houses a processor(s)  – fig. 1, para. 0069) in communication with the endoscope (Reiter: i.e. communication with the user interface 700 which houses a processor(s) for computing and displaying 3D images and measurements to the surgeon – para. 0069), the computing device having 

a processor (Reiter: i.e. user interface 700 which houses a processor(s) for computing and displaying 3D images and measurements to the surgeon, processor executing software – paras. 0069, 0073) and 

a memory storing instructions (Reiter: i.e. computer software, a processor executing software – paras. 0072, 0073) thereon which, when executed by the processor (Reiter: i.e. computer software, processor executing software – paras. 0072, 0073), cause the computing device to:
 
associate the first image with the second image (Reiter: i.e. 3D reconstruction, system can identify which particular pixel(s) imaged a 3D location, thereby allowing for the 3D image to be combined with the 2D image – fig. 9, paras. 0039, 0043); 

generate an intra-operative 3D image (Reiter: i.e. 3D reconstruction – fig. 9, paras. 0039, 0043, 0101) based on the association of the first image with the second image (Reiter: i.e. IR camera uses the projected IR pattern to reconstruct the scene in 3D, in real-time – para. 0043); 
	matching the intra-operative 3D image with at least a portion of a pre-operative 3D model (Reiter: system compares pre-operative images with intra-operative images, reconstruct the object densely in 3D, claim 7 – fig. 4B, para. 0034).  

display the matched intra-operative 3D image and pre-operative 3D model (Reiter: i.e. display, user interface 700 for displaying 3D images, assign RGB color information to each 3D scene point, thereby producing a photo-realistic 3D reconstruction – paras. 0064, 0069, 0072, 0100).

Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.

	Regarding claim 14, Reiter teaches (Previously Presented) the system according to claim 9, wherein the memory further stores instructions thereon which, when executed by the processor, cause the computing device to: 
	associate the generated intra-operative 3D image with previously acquired pre-operative images (Reiter: i.e. registration of pre- and intra- operative imaging – abstract, paras. 0042, 0061).  

	Regarding claim 15, Reiter teaches (Previously Presented) the system according to claim 14, wherein the memory further stores instructions thereon which, when executed by the processor, cause the computing device to: 
	generate a 3D model based on the association of the generated intra-operative 3D image with previously acquired pre-operative images (Reiter: i.e. registration of pre- and intra- operative imaging – abstract, paras. 0042, 0075); and 

	display the generated 3D model (Reiter: i.e. display, user interface 700 for displaying 3D images, intra-operative images with preoperative images – paras. 0061, 0064, 0069, 0072, 0100).

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 1, 3, and 14 above, and is/are therefore rejected on the same premise.

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 15 above, and is/are therefore rejected on the same premise.

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.

claim 19, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 1 and 7 above, and is/are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US 20140336461 ~ already of record) and in view of Soper et al. (US 20190038365).

	Regarding claim 5, Reiter and Soper teache (Previously Presented) the method according to claim 3, wherein the plurality of IR light beams projected toward the at least one anatomical feature are projected in 

	However, Reiter does not teach a grid pattern.  

	Soper teaches a grid pattern (Soper: i.e. grid 402, checkerboard grid 410 – figs. 7B, 7C, para. 0076)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Surgical Structured Light System, as disclosed by Reiter, and further incorporate a grid pattern, as taught by Soper, for the benefit of a fiducial marker comprising a grid pattern composed of identical fiducial elements, each of which is a white square surrounded by a dark border and the grid layout of the fiducial marker allows the marker to be uniquely identified within the surgical coordinate system (Soper: para. 0076).

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        04/22/2021